     Case 1:16-cv-00293-DLH-CRH Document 105 Filed 02/21/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Raymond Chabert, et. al.,                    )
                                             )
               Plaintiffs,                   )       ORDER DISMISSING DEFENDANT
                                             )       BIG3 PROPERTY LLC
       vs.                                   )
                                             )
Michael Francois Bujaldon, VM                )
Invest LLC, Big3 Property LLC, and           )
JMI IMMO Invest LLC                          )
                                             )       Case No. 1:16-cv-293
               Defendants.                   )


        Before the Court is “Plaintiffs’ Stipulation of Dismissal with Prejudice of Defendant Big3

Property LLC Only” filed on February 19, 2020. See Doc. No. 104. The Court ADOPTS the

stipulation in its entirety (Doc. No. 104) and ORDERS the Plaintiffs’ claims against Defendant

Big3 Property LLC be dismissed pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure with prejudice and without attorney’s fees, costs, or disbursements to any party.

       IT IS SO ORDERED.

       Dated this 21st day of February, 2020.

                                             /s/ Daniel L. Hovland
                                             Daniel L. Hovland, District Judge
                                             United States District Court




                                                 1

